Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
Regarding arguments in claim 1 that the cited references (Walrand, Colin and Shi) do not teach “an energy bar with the spreader to heat the ribbon of powdered build material before the spreader moves the build material to the work area from the supply deck”, it is not persuasive. In general, the transposition of process steps (before or after heating) or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
	Regarding arguments in claim 4 that Eisaku does not teach the gap being small enough to choke the flow of the [powdered build material from the dispenser to the supply deck when the dispenser is stationary over the supply deck, it is not persuasive. First, Eisaku discloses the gap for dispensing building material. It is well known in the art, this gap is disposed for dispensing or blocking powder. Thus, the function of the gap has to be corresponded with powder flowing through the gap or blocking by the gap. Second, for one of ordinary skilled in the art, it is obvious and well known that, in powder technology, the flow of particles (or granular powder) under gravity is majorly based on the angle of repose. There is no invention of the small gap to choke the flow of powdered build material in claims 4. 
	Regarding arguments in claim 6 that there is no reason, apart from impermissible hindsight, to propose adding the solenoid-driven leveling blades of Eisaku meant to form a layer 
Regarding arguments in claim 14 that the cited references (Walrand and Colin) does not teach after dispensing the ribbon of powdered build material, heating the ribbon of build material, it is not persuasive. In general, the transposition of process steps (before or after heating) or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
Regarding arguments in claim 21 that Eisaku and other references do not teach “flattening an upper surface of the ribbon of powdered build material” that has been formed outside of the work area “when dispensing the ribbon of powdered build material”, it is not persuasive. First, Walrand discloses that, the diameter of the outlet orifice of the injector 9 is adjusted in order for the powder which exits therefrom to be dispensed only over the receiving 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/SHIBIN LIANG/Examiner, Art Unit 1741   

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742